Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Continues to Intercept Near Surface Gold Mineralization at Starratt Olsen, Madsen Property << Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR >> SASKATOON, Feb. 10 /CNW/ - Claude Resources Inc. (TSX-CRJ; AMEX-CGR) today reported on its 2008 gold exploration results from the Starratt Olsen target area of the Madsen property located at Red Lake, Ontario. The highlights of assay results include: << Length Length Hole ID From (m) (m) Au (g/t) (ft) Au (oz/t) VG Noted ST-08-25 312.91 0.99 14.90 3.25 0.43 X ST-08-28 85.00 1.00 21.07 3.28 0.61 ST-08-29 90.90 0.95 13.86 3.12 0.40 ST-08-29 336.00 1.00 21.25 3.28 0.62 X >> These results at Starratt Olsen Footwall continue to outline significant zones of gold mineralization and augment prior drilling results in which Claude Resources intercepted 185.62 g/t over 0.41 metres and 26.85 g/t over 0.58 metres (see Media Release dated April 8, 2008). "The shear system shows strong similarities to the high grade 8 Zone system currently being explored by Claude's 22,000 metre, underground program at the Madsen mine. These results highlight the exploration potential of mafic-ultramafic trend and support our belief in the prospectivity of the Madsen and Starratt Olsen footwall environments," stated Brian Skanderbeg, Claude's Vice-President Exploration. The Starratt Olsen mine, located approximately three kilometres south of the Madsen mine and mill complex, operated from 1948 through 1956 and produced approximately 164,000 ounces of gold at 0.18 oz/ton. The mineralized structures hosting the intercepts are between 100 and 250 metres in the footwall of the Starratt Olsen historic infrastructure. These highlights are part of a 13 hole program that was designed to follow-up on the initial April 2008 discovery. A longitudinal section of the Starratt Olsen Footwall target, location map of the Madsen exploration property and the full Starratt Olsen exploration results are available on the Claude Resources website at www.clauderesources.com. Brian Skanderbeg, P.Geo. and M.Sc., Claude's Vice-President Exploration, is the Qualified Person who has reviewed and approved this news release. Drill core was halved and samples averaging 1.0 to 1.5 metres were submitted to Accurassay Laboratories in Thunder Bay, Ontario, an ISO approved facility.
